
	
		II
		110th CONGRESS
		1st Session
		S. 1473
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Bureau of Reclamation, to enter into a cooperative agreement with
		  the Madera Irrigation District for purposes of supporting the Madera Water
		  Supply Enhancement Project.
	
	
		1.Short titleThis Act may be cited as the
			 Madera Water Supply Enhancement
			 Act.
		2.DefinitionsFor the purposes of this Act:
			(1)The term
			 District means the Madera Irrigation District, Madera,
			 California.
			(2)The term Project means the
			 Madera Water Supply Enhancement Project, a groundwater bank on the 13,646 acre
			 Madera Ranch in Madera, California, owned, operated, maintained, and managed by
			 the District that will plan, design, and construct recharge, recovery, and
			 delivery systems able to store up to 250,000 acre-feet of water and recover up
			 to 55,000 acre-feet of water per year.
			(3)The term
			 Secretary means the Secretary of the United States Department of
			 the Interior.
			(4)The term total cost means all
			 reasonable costs, such as the planning, design, permitting, financing, and
			 construction of the Project and the fair market value of lands used or acquired
			 by the District for the Project. The total cost of the Project shall not exceed
			 $90,000,000.
			3.No
			 further studies or reports
			(a)FindingsCongress finds that the Bureau of
			 Reclamation and others have conducted numerous studies regarding the Project,
			 including, but not limited to the following:
				(1)Bureau of Reclamation Technical Review
			 Groups Final Findings Memorandum, July 1997.
				(2)Bureau of Reclamation Madera Ranch
			 Artificial Recharge Demonstration Test Memorandum, December 1997.
				(3)Bureau of Reclamation Madera Ranch
			 Groundwater Bank Phase 1 Report, 1998.
				(4)Draft Memorandum
			 Recommendations for Phase 2 Geohydrologic Work, April 1998.
				(5)Bureau of
			 Reclamation Madera Ranch Water Banking Proposal Economic
			 Analysis—MP–340.
				(6)Hydrologic
			 Feasibility Report, December 2003.
				(7)Engineering Feasibility Report, December
			 2003.
				(8)Feasibility Study of the Preferred
			 Alternative, Water Supply Enhancement Project, 2005.
				(9)Engineering
			 Feasibility Report, June 2005.
				(10)Report on
			 Geologic and Hydrologic Testing Program for Madera Ranch.
				(11)Engine Driver
			 Study, June 2005.
				(12)Wetlands
			 Delineation, 2000, 2001, 2004, and 2005.
				(13)Madera Ranch Pilot Recharge: Interim
			 Technical Memorandum, May 2005.
				(14)Integrated
			 Regional Water Management Plan, July 2005.
				(15)Certified
			 California Environmental Quality Act (CEQA) Environmental Impact Report (EIR),
			 September 2005.
				(16)Baseline
			 Groundwater Level Monitoring Report, January 2006.
				(17)Final Appraisal
			 Study, Madera Irrigation District Water Supply Enhancement Project, October
			 2006.
				(18)WDS Groundwater Monitoring Status Report to
			 Madera Ranch Oversight Committee, November 2006.
				(b)No further
			 studies or reportsPursuant
			 to the Reclamation Act of 1902 (32 Stat. 388) and Acts amendatory thereof and
			 supplemental thereto, the Project is feasible and the Bureau of Reclamation
			 shall not conduct any further studies or reports related to determining the
			 feasibility of the Project.
			4.Cooperative
			 agreementAll planning,
			 design, and construction of the Project authorized by this Act shall be
			 undertaken in accordance with a cooperative agreement between the Secretary and
			 the District for the Project. Such cooperative agreement shall set forth in a
			 manner acceptable to the Secretary and the District the responsibilities of the
			 District for participating, which shall include—
			(1)engineering and
			 design;
			(2)construction;
			 and
			(3)the administration
			 of contracts pertaining to any of the foregoing.
			5.Authorization for
			 the madera water supply and enhancement project
			(a)Authorization of
			 ConstructionThe Secretary, acting pursuant to the Federal
			 reclamation laws (Act of June 17, 1902; 32 Stat. 388), and Acts amendatory
			 thereof or supplementary thereto, as far as those laws are not inconsistent
			 with the provisions of this Act, is authorized to enter into a cooperative
			 agreement through the Bureau with the District for the support of the design,
			 and construction of the Project.
			(b)Cost
			 ShareThe Federal share of
			 the capital costs of the Project shall not exceed 25 percent of the total cost
			 as defined in section 2(4). Capital, planning, design, permitting, financing,
			 construction, and land acquisition costs incurred by the District prior to the
			 date of the enactment of this Act shall be considered a portion of the
			 non-Federal cost share.
			(c)In-Kind
			 ServicesIn-kind services performed by the District shall be
			 considered a part of the local cost share to complete the Project authorized by
			 subsection (a).
			(d)Credit for
			 Non-Federal WorkThe District shall receive credit toward the
			 non-Federal share of the cost of the Project for—
				(1)reasonable costs incurred by the District
			 as a result of participation in the planning, design, permitting, financing,
			 and construction of the Project; and
				(2)for the fair
			 market value of lands used or acquired by the District for the Project.
				(e)LimitationThe Secretary shall not provide funds for
			 the operation or maintenance of the Project authorized by this section. The
			 operation, ownership, and maintenance of the Project shall be the sole
			 responsibility of the District.
			(f)Plans and
			 Analyses Consistent With Federal LawBefore obligating funds for
			 design or construction under this section, the Secretary shall work
			 cooperatively with the District to use, to the extent possible, plans, designs,
			 and engineering and environmental analyses that have already been prepared by
			 the District for the Project. The Secretary shall ensure that such information
			 as is used is consistent with applicable Federal laws and regulations.
			(g)Title;
			 Responsibility; LiabilityNothing in this section or the
			 assistance provided under this section shall be construed to transfer title,
			 responsibility or liability related to the Project to the United States.
			(h)Authorization of
			 AppropriationThere is
			 authorized to be appropriated to the Secretary to carry out this Act
			 $22,500,000 or 25 percent of the total cost of the Project, whichever is
			 less.
			6.SunsetThe authority of the Secretary to carry out
			 any provisions of this Act shall terminate 10 years after the date of the
			 enactment of this Act.
		
